Case 8:19-bk-03183-CPM Doc1_ Filed 04/08/19 Page 1 of 15

FILED VIA MAIL
APR 0g 2019

Clerk, U.S. Bankruptcy Court
Middle District of Florida
Tampa Division

Fillin this information to identify your case:

United States Bankruptcy Court for the:
MIDDLE DISTRICT OF FLORIDA

Case number (if known}: Chapter you are filing under:

oO Chapter 7
1 Chapter 11
(J Chapter 12
fH] Chapter 13

[ Check if this is an
amended filing

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy 127

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either dabtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor ¢ in all of the forms.

Se as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write

your name and case number (if known). Answer every question.

EETEIEE centity yoursett
About Debtor 2 (Spouse Only in a Joint Case}:

1. Your full name

About Debtor 1:

Write the name that is on your

 

 

 

 

 

 

 

government-issued picture Richard -
. igh gs First Name First Name
identification (for example, 2 2
your driver's license or Joseph _ zx x
passport). Middle Name Middle Name

; Tringali
Bring your picture Last Name Last Name
identification to your meeting
with the trustee. Suffix (Sr. aril, Ml) Suffix (Sr, Jr, WW}
All other names you
have used in the last 8 First Name First Name
years

| Middle Name Middle Name

Include your married or
maiden names. Last Name Last Name
Only the fast 4 digits of
your Social Security RK — X= 6 4 2 i
number or federal OR OR
Individual Taxpayer
Identification number Oxx — XxX = Oxx — xXx -

(ITIN)

Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Official Form 101

f/] ‘(| have not used any business names or EINs.

(Cs |have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

Business name

Voluntary Petition for Individuals Filing for Bankruptcy

Business name

page 1
Case 8:19-bk-03183-CPM Doc1_ Filed 04/08/19 Page 2 of 15

 

 

 

 

 

 

 

 

 

Debtor 1 Richard Joseph Tringali Case number (if known)
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
EN EN
EN 0 EN
5. Where you live If Debtor 2 lives at a different address:
61st Terrace East
Number Street Number Street
Ellenton FL 34222
City State ZIP Code City State ZIP Code
Manatee
County County
If your mailing address is different from If Debtor 2's mailing address is different
the one above, fill it in here. Note that the from yours, fill it in here. Note that the court
court will send any notices to you at this will send any notices to you at this mailing
mailing address. address.
Number Street Number Street
P.Q. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing z Check one: Check one: z
this district to file for 7 *
bankruptcy Over the last 180 days before filing this LJ Over the last 180 days before filing this
petition, | have lived in this district longer petition, | have lived in this district longer
than in any other district. than in any other district.
| have another reason. Explain. [ Ihave ancther reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)

Tell the Court About Your Bankruptcy Case

7. The chapter of the Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under Cy] Chapter 7
O Chapter 11
oO Chapter 12
Chapter 13

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 

SFR Nee epee IT TO OP ey
 

:
!
i
i
;
i
)
‘

:
:
:
;
‘
i
1

 

Case 8:19-bk-03183-CPM Doc1_ Filed 04/08/19 Page 3 of 15

Debtor 1

Richard Joseph Tringali

 

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last § years?

10, Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

11. Do you rent your
residence?

Official Form 101

Case number (if known)

| will pay the entire fae when | file my petition. Please check with the clerk's office in your {ocal
court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
pay with cash, cashier's check, or money order. if your attorney is submitting your payment on your
behalf, your attomey may pay with a credit card or check with a pre-printed address.

(J (need to pay the fee in instaliments. {f you choose this option, sign and attach the Application for
Individuals to Pay The Filing Fee in Installments (Official Form 103A).

(] (request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
than 150% of the official poverty line that applies to your family size and you are unable to pay the
fee in instaliments). {f you choose this option, you must fill out the Application to Have the Chapter 7
Filing Fee Waived (Official Form 103B) and file it with your petition.

py No

E] Yes.

District

 

District

 

District

 

fy No

CI Yes.

Debtor

When Case number
MM/DD/YYYY

When Case number
MM /DD / YYYY

When Case number
MM / DO /YYYY

Relationship to you

 

District

 

Debtor

fi ba

When Case number,
MM/DO/YYYY — if known

Relationship to you

 

District

 

No.

Cl Yes.

Go to line 12.

When Case number,
MM/DDFYYYY if known

Has your landlord obtained an eviction judgment against you?

C1 No. Go to line 12.

CJ ‘Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)

and file it as part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

page 3
Debtor 1

Case 8:19-bk-03183-CPM Doc1 Filed 04/08/19 Page 4 of 15

Richard Joseph Tringali

Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

12.

13.

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and

are you a smal! business
debtor?

For a definition of small
business debtor, see
11 U.S.C. § 101(51D).

No. Goto Part 4.
| Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

Health Care Business {as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 104(6)}

None of the above

Oooooo

if you are filing under Chapter 17, the court must know whether you are a smail business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

No.
OO No.

Ci Yes.

lam not filing under Chapter 11.

lam filing under Chapter 11, but | am NOT a smail business debtor according to the definition in
the Bankruptcy Code.

h h

| am filing &hder Chapter 11 and | am a small business debtor according to the definitio® in the
Bankruptcy Code.

Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

Do you own or have any
property that poses or is
alleged to pose a threat of
imminent and identifiable
hazard to public health or
safety? Ordo you own
any property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed, or
a building that needs urgent
repairs?

Officia! Form 104

No
Cl Yes.

Voluntary Petition for Individuals Filing for Bankruptcy

What is the hazard?

if immediate attention is needed, why is it needed?

Where is the property?

 

Number Street

 

 

City State ZIP Code

page 4

 

ree
Case 8:19-bk-03183-CPM Doc1 Filed 04/08/19 Page 5 of 15

Debtor 4 Richard Joseph Tringali Case number (if known)

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

whether you You must check one: You must check one:

have received a P| received a briefing from an approved credit (J! received a briefing from an approved credit
briefing about counseling agency within the 180 days before | counseling agency within the 180 days before |
credit filed this bankruptcy petition, and | received a filed this bankruptcy petition, and | received a
counseling. certificate of completion. certificate of completion.

The Jaw requires
that you receive a
briefing about credit
counseling before
you file for
bankruptcy. You
must truthfully
check one of the
following choices.
H you cannot do so,
you are not eligible
to file.

If you file anyway,
the court can
dismiss your case,
you will lose
whatever filing fee
you paid, and your
creditors can begin
collection activities
again.

Official Form 101

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

[| received a briefing from an approved credit
counseling agency within the 180 days beforo |
filed this bankruptcy petition, but | do not have
@ certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(J! certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances

required you to file this case.

Your ease may be dismissed if the court is
dissaijsfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

([]! am not required to receive a briefing about
credit counseling because of:

CO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physicai disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after [
reasonably tried to do so.

[D Active duty. | am currentiy on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(1! received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(DJ! certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with yourgeasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

(J! am not required to receive a briefing about

credit counseling because of:

[J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(DD Disability. My physical disability causes me
to be unabie to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

[jj Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 

 
 

Ran weet aT

vit mnh een

 

Case 8:19-bk-03183-CPM Doc1 Filed 04/08/19 Page 6 of 15

Debtor 1

Richard Joseph Tringali

Case number (if known)

Answer These Questions for Reporting Purposes

16. What kind of debts do you
have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimata your assets to

be worth?

20. How much do you
estimate your liabilities to
be?

Official Form 101

16a.

16b.

16c.

co 8

OOO OOO OOO

Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personal, family, or household purpose.”

OO No. Go to line 18b.
Yes. Go to line 17.

Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

oO No. Go to line 16c.
oO Yes. Go to line 17.

State the type of debts you owe that are not consumer or business debts.

 

No. 1am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

oO No
oO Yes

1-49
50-99
100-199
200-999

$0-$50,000
$50,001-$100,000
$100,001-$500,000
$500,001-$1 million

$0-$50,000
$50,001-$100,000
$100,001-$500,000
$500,001-$1 million

DOOO OOOO O00

1,000-5,000
5,001-10,000
10,001-25,000

$1,000,001-$10 million
$10,000,001-$50 million
$50,000,00 183100 million
$100,000,001-$500 million

$1,000,001-$10 million
$10,000,001-$50 million
$50,000,001-5100 million
$7100,000,001-$5090 million

Voluntary Petition for Individuals Filing for Bankruptcy

OOOO OOb00 OOO

25,001-50,000
§0,001-100,000
More than 100,000

$500,000,001-$1 billion
$1,000,000,001-$10 billion
$10,000,000,001-$50 bitlion
More than $50 billion

$500,000,001-$1 billion
$1,000,000,001-$10 billion
$10,000,000,001-$50 billion
More thai $50 billion

page 6
Case 8:19-bk-03183-CPM Doc1_ Filed 04/08/19 Page 7 of 15

Debtor 1 Richard Joseph Tringali Case number (if known}

For you

Official Form 101

  

| have examined this petition, and | declare under penalty of perjury that the information provided is true
and correct.

lf | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11, 12,
or 13 of title 11, United States Code. | understand the relief available under each chapter, and | choose to
proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me
fil out this document, | have obtained and read the notice required by 111U.5.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,

orboth. 18U.S.C. §§ 152, 1341, 1519, and 3571.
ne ,

 

 

 

 

x
seph Tringali, Bebtor 1 Signature of Debtor 2
Exectted on ¢° : D2 a OLF Executed on
MM /DD/YYYY MM/DD/YYYY

1

Voluntary Petition for Individuals Filing for Bankruptcy page 7

Lyfe + me reat

rRunmermer iret core ei:
PEE EM ETB NY

 

 
Case 8:19-bk-03183-CPM Doc1_ Filed 04/08/19 Page 8 of 15

Debtor 1 Richard Joseph Tringali Case number (if known)

 

For you if you are filing this
bankruptcy without an
attomey

If you are represented by an

attorney, you do not need to
file this page.

Official Farm 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should
understand that many people find it extremely difficult to represent themseives
successfully. Because bankruptcy has long-term financial and legal consequences, you are
strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,
and a mistake or inaction may affect your rights. For example, your case may be dismissed because you
did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
If that happens, you could lose your right to file another case, or you may lose protections, including the
benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even
if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. If
you do not list a debt, the debt may not be discharged. If you do not list property or properly claim it as
exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have

been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
attorney. The court will nat treat you differently because you are filing for yourself. To be successful,

you must be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
and the local rules of the court in which your case is filed. You must also be familiar with any state
exemption Jaws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal!
consequences?

oO No
Yes

Are,you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
or gacomplete, you could be fined or imprisoned? =

OJ No

Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

oO No
Yes. NameofPerson Julie M. Jefferson
Attach Bankruptcy Petition Preparer’s Notice, Dectaration, and Signature (Official Form 119).

By signing here, f acknowledge that | understand the risks involved in filing without an attommey. | have
read and understecd this notice, and i am aware that filing a bankruptcy case without an attorney may
my rights or property if | do not properly handle the case.

   
    

 

i, Debtor 1 Signature of Debtor 2

  
   

# = 4
/ ee Seog

Dat ao : G Date
iDDIYYYY MM /DD/YYYY
Contact phone (727} §60-9109 Contact phone
Cell phone Cell phone
Email address rtringali@gmait.com Email address

Voluntary Petition for Individuals Filing for Bankruptcy page 8
 

spa he

Case 8:19-bk-03183-CPM Doc1 Filed 04/08/19 Page 9 of 15

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

iN RE: Richard Joseph Tringali CASE NO

CHAPTER 13

VERIFICATION OF CREDITOR MATRIX

The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.

 
   

Date OY~ Os 2a Lo Signature Lhe

A os ;
beg fof!
Be J Joseph Trintfafi

A

Date Signature

 

. Siig
Case 8:19-bk-03183-CPM Doc1 Filed 04/08/19 Page 10 of 15

Barclays Bank Delaware
P.Q. Box 8801

Wilmington, DE 19899-8801

Calvary Portfolio
500 Summit Lake Drive,

Suite 400
Valhalla, NY 10595

Capital One Bank USA
P.O. Box 30285

Salt Lake City, UT 84130-0287

Chase Bank
P.O, Box 15298
Wilmington, DE 19850

Chase Card
P.O, Box 15298
Wilmington, DE 19850

Chase Card/Cardmember Service
% P.o. Box 6294

Carol Stream,

ay he

IL 60197-6294

Citicards/CBNA/ATT Universal
P.O. Box 9001037

Louisville, KY 40290-1037

Credit Protection Association
P.O, Box 802068

Dallas, TX 75380

Freedom Mortgage

1505 N. Florida Ave.
Tampa, FL 33602
is

Case 8:19-bk-03183-CPM Doc1_ Filed 04/08/19 Page 11 of 15

Kass Shuler, PA
1505 N. Florida Ave.
Tampa, FL 33602

Midland Funding
2365 Northside Dr., #300
San Diego, CA 92108

Sears/CBNA
P.O. Box 6275
Sioux Falis, SD 57117

SYNCB/Sam's Club Credit Payment Processi
P.O. Box 530942
Atlanta, GA 30353-0942

Synchrony Bank
P.O. Box 105972
Atlanta, GA 30348-5972

TD Auto Finance
P.O. Box 16035
Lewiston, ME 04243

TD Auto Finance
P.O. Box 9223
Farmington, MI 48333-9223

USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, TX 78288-9876

 
Case 8:19-bk-03183-CPM Doc1_ Filed 04/08/19 Page 12 of 15

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

® You are an individual filing for bankruptcy,
and

® Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C. § 104(8)
as “incurred by an individual primarily for a
personal, family, or household purpose."

 

Chapter 7: Liquidation

 

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

 

 

 

The types of bankruptcy that are available
to individuals

Individuals wha meet the qualifications may file under one
of four different chapters of the Bankruptcy Code:

® = Chapter 7 -- Liquidation
@ Chapter 11 -- Reorganization

® Chapter 12 -- Voluntary repayment pian for family
farmers or fishermen

® Chapter 13 -- Voluntary repayment plan for
individuals with regular income

You should have an attorney review your
decision to file for bankruptcy and the choice
of chapter.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

$335 total fee

Chapter 7 is for individuals who have financial difficulty
preventing them from paying their debts and who are
willing to allow their non-exempt property to be used to
pay their creditors. The primary purpose of filing under
chapter 7 is to have your debts discharged. The
bankruptcy discharge relieves you after bankruptcy from
having to pay many of your pre-bankruptcy debts.
Exceptions exist for particular debts, and liens on
property may gill be enforced after discharge. For
example, a creditor may have the right to foreclose a
home mortgage or repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your discharge.

You should know that the even if you file chapter 7 and
you receive a discharge, some debts are not discharged
under the law. Therefore, you may still be responsible to

pay:

® most taxes;
® most student loans;

@ domestic support and property settlement obligations;

page 1

 
a ve

Case 8:19-bk-03183-CPM Doc1_ Filed 04/08/19 Page 13 of 15

® most fines, penalties, forfeitures, and criminal
restitution obligations; and

® certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:

® = fraud or theft,

® = fraud or defalcation while acting in breach of fiduciary
capacity,

@ = intentional injuries that you inflicted; and

@ death or personal injury caused by operating a motor
vehicle, vessel, or aircraft while intoxicated from
alcohol or drugs.

If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount. You
must file Chapter 7 Statement of Your Current Monthiy
Income (Official Form 122A-1) if you are an individual filing
for bankruptcy under chapter 7. This form will determine
your current monthly income and compare whether your ;
income is more than the median income that applies in ~
your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Caiculation (Official Form
122A-2).

If your income is above the median for your state, you must
file a second form--the Chapter 7 Means Test Calculation
{Official Form 122A-2). The calculations on the form—
sometimes called the Means Test-- deduct from your

income living expenses and payments on certain debts to
determine any amount available to pay unsecured
creditors. If your income is more than the median income

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

for your state of residence and family size, depending

on the results of the Means Test, the U.S. trustee,
bankruptcy administrator, or creditors can file a motion to
dismiss your case under § 707(b) of the Bankruptcy
Code. If a motion is filed, the court will decide if your
case should be dismissed. To avoid dismissal, you may
choose to proceed under another chapter of the
Bankruptcy Code.

If you are an individual filing for chapter 7 bankruptcy, the
trustee may sell your property to pay your debts, subject
to your right to exempt the property or a portion of the
proceeds from the sale of the property. The property,
and the proceeds from property that your bankruptcy
trustee sells or liquidates that you are entitled to, is
called exempt property. Exemptions may enable you to
keep your home, a car, clothing, and household items or
to receive some of the proceeds if the property is sold.

Exemptions are not automatic. To exempt property, you
must list iton Schedule C: The Property You Claim as
Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

ea iy

 

Chapter 11: Reorganization

 

$1,167 filing fee
+ $550 administrative fee

 

$1,717 total fee

Chapter 11 is often used for reorganizing a business, but

is also available to individuals. The provisions of chapter
11 are too complicated to summarize briefly.

page 2

 
Case 8:19-bk-03183-CPM Doc1 Filed 04/08/19 Page 14 of 15

    
  

Read These Important Warnings

necessary documents.

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. [f you file without an attorney, you are still responsible for
knowing and following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family farmers
or fishermen

 

$200 filing fee
+ $75 administrative fee

 

be

$275 total fee z
Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for individuals with
regular income

 

$235 filing fee
+ $75 administrative fee

$310 total fee

 

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Under chapter 13, you must file with the court a plan to
repay your creditors all or part of the money that you owe
them, usually using your future earnings. If the court
approves your plan, the court will allow you to repay your
debts, as adjusted by the plan, within 3 years or 5 years,
depending on your income and other factors.

After you make all the payments under your plan, many
of your debts are discharged. The debts that are not

discharged and that you may still be responsible to pay
include:

domestic support obligations,
most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting ina
fiduciary capacity,

most criminal fines and restitution obligations,

® certain debts that are not listed in your bankruptcy
papers,

® certain debts for acts that caused death or personal
injury, and

@ = certain long-term secured debts.

page 3

 
Case 8:19-bk-03183-CPM

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires
that you promptly file detailed information about
your creditors, assets, liabilities, income, expenses
and general financial condition. The court may
dismiss your bankruptcy case if you do not file this
information within the deadlines set by the
Bankruptcy Code, the Bankruptcy Rules, and local
rules of the court.

For more information about the documents and
their deadlines, go to:

http:/Awww.uscourts.gov/bkforms/bankruptcy forms
-htmi#procedure.

 

 

 

Bankruptcy crimes have serious
consequences

® = if you knowingly and fraudulently conceal assets or
make a false oath or statemefit under penalty of
perjury--either orally or in writing--in connection with
a bankruptcy case, you may be fined, imprisoned, or
both.

® = All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S. Department
of Justice.

Make sure the court has your mailing
address

The bankruptcy court sends notices to the mailing address

you fist on Voluntary Petition for individuals Filing for
Bankrupicy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.

Doc 1 Filed 04/08/19 Page 15 of 15

A married couple may file a bankruptcy case together--
called a joint case. If you file a joint case and each
spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could
receive from credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11U.S.C. § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a Bischarge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:

http-//justice. gov/ust/eo/hapepa/ccde/cc_approved.html.

In Alabama and North Carolina, go to:

htto:/Awww.uscourts.gov/FederalCourts/Bankruptcy/Bankru
ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

If you do not have access to a computer, the clerk of the
bankruptcy court may be able to help you obtain the list.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 4

 

SEW set igen ee nay AAT INT a Ro Defoe RIE Sco ema ete RR MATERA
